                         UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF TEXAS
                               DALLAS DIVISION


RIDGECOUNTRY, INC.,                       )
                                          )
            Plaintiff,                    )
                                          )     CIVIL ACTION NO.
VS.                                       )
                                          )     3:17-CV-2996-G (BT)
WILLMINGTON SAVINGS FUND                  )
SOCIETY FSB, ET AL.,                      )
                                          )
            Defendants.                   )


       ORDER ACCEPTING FINDINGS, CONCLUSIONS, AND
  RECOMMENDATION OF THE UNITED STATES MAGISTRATE JUDGE

      The court has under consideration the findings, conclusions and

recommendation of United States Magistrate Judge Rebecca Rutherford dated

November 15, 2019. The district court has made a de novo review of those portions

of the proposed findings, conclusions, and recommendation to which objections were

made. The objections are overruled, and the court ACCEPTS the findings,

conclusions, and recommendation of the United States Magistrate Judge.

Accordingly, this case is hereby REMANDED to the 439th District Court, Rockwall

County, and the clerk of the court is DIRECTED to CLOSE this case.

      SO ORDERED.

December 9, 2019.

                                      ___________________________________
                                      A. JOE FISH
                                      Senior United States District Judge
